                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

DOUGLAS CORNELL JACKSON,
                        Plaintiff,                      Case No. 2:21-cv-53

v.                                                      Hon. Hala Y. Jarbou

UNKNOWN DOVE, et al.,
                        Defendants.
____________________________/

                                               ORDER

                This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983. On

March 29, 2021, the Court issued an opinion and order (ECF Nos. 3 and 4) denying Plaintiff leave

to proceed in forma pauperis because he was barred by the “three-strikes” rule of 28 U.S.C.

§ 1915(g). Plaintiff failed to pay the filing fee in the required time period, and the Court dismissed

the action on May 24, 2021 (ECF Nos. 9 and 10). In the dismissal, the Court warned Plaintiff that

should he file a notice of appeal, he would be required to pay the $505.00 filing fee in a lump sum,

because he is prohibited from proceeding in forma pauperis on appeal by § 1915(g).

                Plaintiff has now filed a notice of appeal, but he has failed to submit the $505.00

filing fee for an appeal. As outlined in the Court’s opinion and order denying him pauper status,

Plaintiff is barred from proceeding in forma pauperis on this appeal. Plaintiff has twenty-eight

(28) days from the date of entry of this order to pay the entire filing fee for appealing a civil action,
which is $505.00, to the Clerk of this Court. Plaintiff’s failure to comply with the order may result

in dismissal of this appeal without prejudice by the Sixth Circuit Court of Appeals.

               IT IS SO ORDERED.



Dated:    July 8, 2021                                 /s/ Hala Y. Jarbou
                                                      HALA Y. JARBOU
                                                      UNITED STATES DISTRICT JUDGE


SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
330 Federal Bldg.
202 W. Washington St.
PO Box 698
Marquette, MI 49855

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                                 2
